DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MOBILE TERMINAL WITH DISTAL LENSES AND METHOD OF USING MOBILE TERMINAL TO DETERMINE DISTANCE, RANGE AND DIMENSION OF AN OBJECT.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it describes the disclosure uses legal phraseology including “embodiments’ and “means”.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim limitation “processing means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The processing means of claims 48 and 49 has no 
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 37, 44, 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use the limitation “optionally” which renders the claims indefinite. 
Regarding claim 37 and 44, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 30-31, 34, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conneely et al., (From IDS, WO 2016/18087) in view of O'Neill et al., (From IDS: US 2014/0268376) and further in view of Parulski et al., (From IDS: US 2008/0218611).

Regarding claim 30: Conneely teaches a mobile terminal comprising: 
a camera configured to capture an image [Abstract teaches: a camera]; 
a first distal lens and a second distal lens disposed remotely from the camera [Abstract teaches: including at least two lenses]; 
connecting means connecting the first and second distal lenses to the camera, configured to direct light from the first and second distal lenses to the camera [Abstract teaches: including at least two optical fibers (10a, 10b), wherein each one of the optical fibers (10a, 10b) is connected to one of the lenses (9a, 9b) for guiding the light coupled into the lens], wherein the [Abstract teaches: wherein each one of the optical fibers (10a, 10b) is connected to one of the lenses (9a, 9b)].
However, it does not appear that Conneely teaches arranged to allow the first and second distal lenses to move independently with respect to the camera, and 
switching means configured to switch an input to the camera between the first distal lens and the second distal lens.
In a related field of endeavor, O’Neill teaches arranged to allow the first and second distal lenses to move independently with respect to the camera [¶0048 teaches: the remote optical component 152 may support removal and replacement of individual interchangeable optical elements 160; and ¶0051 teaches: In some embodiments, due to the flexible nature of some fiber optic cables, the remote optical component 152 may be positioned freely at a plurality of different angles with respect to the mobile electronic device 100].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate O’Neill’s teaching of lenses arranged to move independently with respect to camera into Conneely’s mobile terminal for the benefit, as taught by O’Neill, of increasing the number of environments and situations in which images may be captured. [O’Neill, Background of the Invention].
However, it does not appear that Conneely modified by O’Neill explicitly teaches a switching means configured to switch an input to the camera between the first distal lens and the second distal lens.
In a related field of endeavor, Parulski teaches switching means configured to switch an input to the camera between the first distal lens and the second distal lens [¶0118 teaches: image capture function switches from the first image capture stage to the second image capture stage].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Parulski’s teaching of controls switching between lenses into Conneely modified by O’Neill’s mobile terminal for the benefit, as taught by Parulski, of improved imaging capability by utilizing both images to provide an improved output image. [Parulski, Background of the Invention].

Regarding claim 31: the essence of the claim is taught above in the rejection of claim 30.
In addition,  O’Neill teaches wherein at least a part of the connecting means is articulated and/or flexible [¶0058 teaches: optical fiber that can convey light from the optical element to an onboard camera lens 102 of a mobile device; and Figure 4, see element 156].
The motivation to combine is the same as for claim 30. [See teaching above]

Regarding claim 34: the essence of the claim is taught above in the rejection of claim 30.
In addition,  Parulski teaches wherein the switching means is disposed at the camera [¶0118 teaches: In block 504, if the zoom position setting is less than X (a negative response to block 502) (i.e. within the camera controls), then the first image capture stage 1 is used to capture images in the preview mode].
The motivation to combine is the same as for claim 30. [See teaching above]

Regarding claim 36: the essence of the claim is taught above in the rejection of claim 30.
In addition, O’Neill teaches wherein the switching means control the source of light electronically [¶0053 teaches: wherein the first distal lens is disposed on a first surface of the mobile terminal and the second distal lens is disposed on a second surface of the mobile terminal.].
The motivation to combine is the same as for claim 30. [See teaching above]

Regarding claim 37: the essence of the claim is taught above in the rejection of claim 30.
In addition,  O’Neill teaches wherein the camera is disposed within the body of the mobile terminal [¶0005 teaches: onboard cameras in mobile electronic devices], wherein, optionally, the camera is disposed perpendicular to the plane of the mobile terminal [¶0030 teaches: onboard camera lens 102 is positioned near a first corner of the mobile device 100 where first and second generally orthogonal sides 104 and 106 generally converge. The first and second sides 104, 106 can be located on generally opposing sides of the mobile electronic device 100 from a second corner or from third and fourth generally orthogonal sides, thereby positioning the input or output devices a substantial distance away from the third and fourth generally orthogonal sides or from the convergence thereof], and wherein, optionally, one or more accessories are disposed within the body of the mobile terminal to provide additional functions for the camera [¶0030 teaches: a removably attachable optical diversion system 110. As shown, the optical diversion system 110 may be attached to a mobile electronic device 100.].
The motivation to combine is the same as for claim 30. [See teaching above]
Regarding claim 38: the essence of the claim is taught above in the rejection of claim 30.
In addition,  O’Neill wherein the at least one distal lens is detachably mounted on the mobile terminal, and the connecting means is extendable to allow the at least one distal lens to be extended from the mobile terminal [¶0051 teaches: due to the flexible nature of some fiber optic cables, the remote optical component 152 (i.e. lens) may be positioned freely at a plurality of different angles with respect to the mobile electronic device 100.].
The motivation to combine is the same as for claim 30. [See teaching above]


Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conneely modified by O'Neill in view of Parulski and further in view of Kim et al., (US 2016/0381289).

Regarding claim 32: the essence of the claim is taught above in the rejection of claim 30.
However, it does not appear that Conneely modified by O’Neil and in view of Parulski teaches further comprising control means configured to control the movement of the at least one distal lens.
In a related field of endeavor, Kim teaches further comprising control means configured to control the movement of the at least one distal lens. [¶0098 teaches: For example, the second camera 30 may move like an eyeball to track the main subject 11 when the digital photographing apparatus 100 does not move.].
[Kim, Background].

Regarding claim 33: the essence of the claim is taught above in the rejection of claim 30.
However, it does not appear that Conneely modified by O’Neil and in view of Parulski teaches wherein the first distal lens is disposed on a first surface of the mobile terminal and the second distal lens is disposed on a second surface of the mobile terminal.
In a related field of endeavor, Kim teaches wherein the first distal lens is disposed on a first surface of the mobile terminal and the second distal lens is disposed on a second surface of the mobile terminal [¶0006 teaches: For example, the digital photographing apparatus may include a front camera for photographing in a frontward direction and a rear camera for photographing in a rearward direction].
The motivation to combine is the same as for claim 32. [See teaching above]


Claim(s) 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parulski in view of Border et al., (US 2008/0218612).

Regarding claim 39: Parulski teaches a method of determining a distance using a mobile terminal that comprises a first and a second distal lenses disposed spaced apart by a predetermined distance on the same surface of the mobile terminal, the first and second distal lenses being connected to a camera by a respective connecting means, the method comprising: 
capturing, by the camera, a first image of an object from the first distal lens [¶0007 teaches: light from an object 151 is incident on two small lenses 152 and 153]; 
capturing, by the camera, a second image of the object from the second distal lens [¶0007 teaches: light from an object 151 is incident on two small lenses 152 and 153];  
comparing the first image with the second image; and 
determining a distance in relation to the object based on a result of comparing the first image with the second image using the predetermined distance by determining an angle of convergence between the first image and the second image [¶0007 teaches: the distance d to the object 151 can be measured by d=b·f/x. In this case, b is the distance (i.e. the predetermined distance) between the optical axes of the small lenses], the angle of convergence being an angle between a first line of sight to the object with respect to the first distal lens and a second line of sight to the object with respect to the second distal lens [¶0008 teaches: the offset information x is used along with the lens separation distance band the focal length f to calculate the distance d to the scene by triangulation].
However, it does not appear that Parulski explicitly teaches determining a range from the mobile terminal to the object using the predetermined distance and the angle of convergence, and determining a dimension of the object based on the determined range from the mobile terminal to the object.
[¶0108 teaches: A map is then produced in block 484 showing the distances to different portions of the images], and determining a dimension of the object based on the determined range from the mobile terminal to the object [¶0109 teaches: the relationship between pixel offset and distance to portions of the scene is calibrated against objects in a scene with known distances to compensate for any unexpected variations in dimensions and any angular tilt between the two lens assemblies].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Border’s teaching of determining a range into Parulski’s method for the benefit, as taught by Border, of the two capture stages that can be used together in a rangefinder mode to produce a range map, so that the camera can be configured to determine GPS locations for portions of the scene in the range map. Given the GPS locations, identities of objects in the scene can be identified. [Border, Background of the Invention]

Regarding claim 40:  the essence of the claim is taught above in the rejection of claim 39.
In addition, Parulski teaches further comprising: 
selecting a reference point on the object in the first image [¶0007 teaches: the centers of the images 157 and 158 are located at reference positions 170 (i.e. object in first image) and 180]; and 
[¶0007 teaches: the centers of the images 157 and 158 are located at reference positions 170 and 180 (i.e. object in second image)], 
wherein comparing the first image with the second image comprises detecting a difference between a first position of the reference point within the first image and a second position of the reference point within the second image[¶0007 teaches: When the object 151 is at an infinite distance, the centers of the images 157 and 158 are located at reference positions 170 and 180 in FIG. 27, but when the object 151 is located at a closer distance, the centers of the images are shifted apart to positions 171 and 181. If the distance by which the images 157 and 158 are shifted from the reference positions 170 and 180 are designated x1 and x2, respectively, then the total shift x may be expressed].

Regarding claim 41:  the essence of the claim is taught above in the rejection of claim 40.
In addition, Parulski teaches wherein the angle of convergence is determined using the detected difference between the first position and the second position [¶0008 teaches: Basically, the offset information x is used along with the lens separation distance band the focal length f to calculate the distanced to the scene by triangulation].


Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parulski modified by Border in view of Kim.

Regarding claim 48: The essence of the claim is taught above in claim 39. 
However, it does not appear that Parulski modified by Border explicitly teaches wherein the first distal lens is disposed on a first surface of the mobile terminal and the second distal lens is disposed on a second surface of the mobile terminal.
In a related field of endeavor, teaches Kim teaches wherein the first distal lens is disposed on a first surface of the mobile terminal and the second distal lens is disposed on a second surface of the mobile terminal [¶0006 teaches: For example, the digital photographing apparatus may include a front camera for photographing in a frontward direction and a rear camera for photographing in a rearward direction].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching of first distal lens disposed on a first surface of the mobile terminal and a second distal lens is disposed on a second surface of the mobile terminal into Parulski modified by Border’s method for the benefit, as taught by Kim, of capturing high-quality images at various distances. [Kim, Background].

Regarding claim 49: the claim is merely a version of claim 39 using multiple cameras. Kim teaches multiple cameras [¶0006 teaches: For example, the digital photographing apparatus may include a front camera for photographing in a frontward direction and a rear camera for photographing in a rearward direction]. Therefore, the rejection of claim 39 modified by Kim to teach multiple cameras applies to claim 49.
The motivation to combine is the same as for claim 48. [See teaching above]

Allowable Subject Matter
Claims 35, 42-43, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Kang, (US 2013/0265485) teaches a plenoptic camera;
Datta et al., (US 2014/0293043) teaches measuring objects using triangulation based on multiple images; and
Hayasaka (US 2015/0104076) teaches a camera apparatus configured to generate first distance information about an object to be measured based on a phase difference between images provided a first camera having a first base length, and generate second distance information about the object to be measured based on a phase difference between images provided by a a second camera having a second base length that is different from the first base length; and a distance extraction portion configured to extract distance information from an imaging position and the object to be measured based on the first distance information and the second distance information.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARNIE A MATT/Primary Examiner, Art Unit 2485